REVOLVING LINE OF CREDIT AGREEMENT (AMENDED)

 

This Revolving Line of Credit Agreement (the “Agreement”) was originally made
and entered into this 15th day of September, 2019 (the “Effective Date”), and
amended on February 28, 2020, by and between Goldstein Franklin, Inc., a
California Corporation (the “Lender”), and Alpharidge Capital LLC., a California
limited liability company (“Borrower”).

 

In consideration of the mutual covenants and agreements contained herein, the
parties agree as follows:

 

1.      L ine of Credit. Lenders hereby establishes for a period of twelve (12)
months from the Effective Date (

“Maturity Date”) a revolving line of credit (the “Credit Line”) for Borrower in
the principal amount of One Hundred Ninety Thousand dollars ($190,000) (the
“Credit Limit”) which indebtedness shall be evidenced by and repaid in
accordance with the terms of a promissory note for the amount of the Credit
Limit in substantially the form attached hereto as Exhibit A (the “Promissory
Note”). All sums advanced on the Credit Line or pursuant to the terms of this
Agreement (each an “Advance”) shall become part of the principal of the
applicable Promissory Note.

 

2.    R enewal and Extension of Line of Credit. Provided that Borrower is not in
default under this

Agreement or the Promissory Note, at the Maturity Date, the Borrower, at the
Borrower’s option may extend and renew this Credit Line for three additional
terms of twelve (12) months each.

 


3.      A DVANCES.

 

(a)        Lender agrees to make funds available under this Credit Line on the
following schedule:

 

(i)                    $50,000 on or before December 31, 2019; and

(ii)                  $140,000 within three days of written request.

 

(b)      Subject to subparagraph (a) above, any request for an Advance may be
made from time to time and in such amounts as Borrower may choose, provided,
however, any requested Advance will not, when added to the outstanding principal
balance of all previous Advances, exceed the Credit Limit. Requests for Advances
must be made in writing, delivered to the Lender, by such officer of Borrower
authorized by it to request such

advances. Until such time as Lender may be notified otherwise, Borrower hereby
authorizes its Chief Executive Officer or its Chief Financial Officer to request
Advances. For each Advance, properly requested, the Lender shall advance an
amount equal to the Advance amount. The Lender may refuse to make any requested
Advance if an event of default has occurred and is continuing hereunder either
at the time the request is given or the date the Advance is to be made, or if an
event has occurred or condition exists which, with the giving of notice or
passing of time or both, would constitute an event of default hereunder as of
such dates.

 

4.        I nterest. All sums advanced pursuant to this Agreement shall bear
interest from the date each

Advance is made until paid in full at an interest rate of zero percent (0%)
simple interest per annum (the “Interest Rate”). Interest will be calculated on
a basis of a 360-day year and charged for the actual number of days elapsed.

 

5.     Default Interest. Notwithstanding the foregoing, upon the occurrence of
an Event of Default hereunder, the Interest Rate shall immediately increase to
the highest rate allowable under applicable law, and shall continue at such
rate, both before and after judgment, until the Credit Line has been repaid in
full and all of Borrower’s other obligations to Lender hereunder have been fully
paid and discharged.

 

6.     Interest Payments; Repayment. Interest on the then outstanding principal
balance shall be payable on a monthly basis commencing 30 days after the
Effective Date, and continuing each month thereafter. The entire unpaid
principal balance, together with any unpaid accrued interest and other unpaid
charges or fees hereunder, shall be due and payable on the Maturity Date.
Payment shall be made to the Lender at such place as the Lender may, from time
to time, designate in lawful money of the United States of America. All payments
received hereunder shall be applied as follows: first, to any late charge;
second, to any costs or expenses incurred by Lender in collecting such payment
or to any other unpaid charges or expenses due hereunder; third, to accrued
interest; fourth, to principal; and fifth, the balance, if any, to such person
entitled thereto; provided, however, upon occurrence of an

--------------------------------------------------------------------------------

 

Event of Default, a Lender may, in its discretion, change the priority of the
application of payments as it deems appropriate. Borrower may prepay principal
and/or interest at any time without penalty.

 

7.        C onditions Precedent. No Lender shall not be required to make any
advance hereunder unless and

until:

 

(a)        All of the documents required by such Lender, including a Promissory
Note, have been duly executed and delivered to such Lender and shall be in full
force and effect.

 

(b)      The representations and warranties contained in this Agreement are then
true with the same effect as though the representations and warranties had been
made at such time. The request for an Advance by Borrower shall constitute a
reaffirmation to Lender that all representations and warranties made herein
remain true and correct in all material respects to the same extent as though
given the time such request is made, and that all conditions precedent listed in
this Paragraph 5 have been, and continue to be, satisfied in all respects as of
the date such request is made.

 

(c)          No event of default hereunder has occurred and is continuing, and
no condition exists or event has occurred which, with the passing of time or the
giving of notice or both, would constitute an event of default hereunder.

 


8.    [INTENTIONALLY DELETED]

 

9.    [I intentionally Deleted]

 

10.          R epresentations and Warranties. In order to induce Lender to enter
into this Agreement and to

make the advances provided for herein, Borrower represents and warrants to
Lenders as follows:

 

(a)        Borrower is a duly organized , validly existing, and in good standing
under the laws of the State of California with the power to own its assets and
to transact business in California, and in such other states where its business
is conducted.

 

(b)        Borrower has the authority and power to execute and deliver any
document required hereunder and to perform any condition or obligation imposed
under the terms of such documents.

 

(c)        There is no action, suit, investigation, or proceeding pending or, to
the knowledge of Borrower, threatened, against or affecting Borrower or any of
its assets which, if adversely determined, would have a material adverse effect
on the financial condition of Borrower or the operation of its business.

 

(d)        No information or report furnished by Borrower to Lender in
connection with the negotiation of this Agreement contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading.

 

11.       Affirmative Covenants. So long as any sum remains unpaid hereunder, in
whole or in part, Borrower covenants and agrees that except with the prior
written consent of the Lender, which consent will not be unreasonably withheld,
it shall do the following:

 

(a)        Borrower shall duly observe and conform to all valid requirements of
any governmental authority relative to the conduct of its business, its
properties, or its assets and will maintain and keep in full force and effect
its corporate existence and all licenses and permits necessary to the proper
conduct of its business.

 

(b)        Borrower shall keep proper books of records and accounts in which
full, true, and correct entries will be made of all dealings or transactions
relating to its business and activities.

 

(c)        Borrower shall (1) file all applicable reports which it is required
to file with the Securities and Exchange Commission in a timely manner; (2) file
all applicable federal, state, and local tax returns or other statements
required to be filed in connection with its business, including those for income
taxes, sales taxes,

--------------------------------------------------------------------------------

 

property taxes, payroll taxes, payroll withholding amounts, FICA contributions,
and similar items; (3) maintain appropriate reserves for the accrual of the
same; and (4) pay when due all such taxes, or sums or assessments made in
connection therewith. Provided, however, that (until distraint, foreclosure,
sale, or similar proceedings have been commenced) nothing herein will require
Borrower to pay any sum or assessment, the validity of which is being contested
in good faith by proceedings diligently pursued and as to which adequate
reserves have been made.

 

12.       Negative Covenants. So long as any amounts due hereunder remain unpaid
in whole or in part, Borrower covenants that except with the prior written
consent of the Lender, which consent will not be unreasonably withheld, it will
not do any of the following:

 

(a)      Borrower shall not make any loans or advances to any person or other
entity other than in the normal and ordinary course of business now conducted;
make any investment in securities of any person or other entity; or guarantee or
otherwise become liable upon the obligations of any person or other entity,
except by endorsement of negotiable instruments for deposit or collection in the
normal and ordinary course of business. This restriction will apply, without
limitation, to loans to any subsidiaries of Borrower.

 

(b)      Borrower shall not create or permit to exist any lien, claim, or
encumbrance on the assets of Borrower or any part thereof, except as may be
granted to Lender.

 

13.       Events of Default.   An event of default (each, an “E vent of
Default”) will occur if any of the following events occurs:

 

(a)       Failure to pay interest on a monthly basis when due;

 

(b)       Failure to pay any principal within five (5) days after the same
becomes due.

 

(c)     Any representation or warranty made by Borrower in this Agreement or in
connection with any borrowing or request for an advance hereunder, or in any
certificate, financial statement, or other statement furnished by Borrower to
Lender is untrue in any material respect at the time when made.

 

(d)    Default by Borrower in the observance or performance of any other
covenant or agreement contained in this Agreement, other than a default
constituting a separate and distinct event of default under this Paragraph 13.

 

(e)     Default by Borrower in the observance or performance of any other
covenant or agreement contained in any other document or agreement made and
given in connection with this Agreement, other than a default constituting a
separate and distinct event of default under this Paragraph 13, and the
continuance of the same unremedied for a period of fourteen (14) days after
notice thereof is given to Borrower.

 

(f)    Any of the documents executed and delivered in connection herewith for
any reason ceases to be valid or in full force and effect or the validity or
enforceability of which is challenged or disputed by any signer thereof, other
than Lender.

 

(g)    Borrower shall default in the payment of principal or interest on any
other obligation for borrowed money other than hereunder, or defaults in the
payment of the deferred purchase price of property beyond the period of grace,
if any, provided with respect thereto, or defaults in the performance or
observance of any obligation or in any agreement relating thereto, if the effect
of such default is to cause or permit the holder or holders of such obligation
(or trustee on behalf of such holder or holders) to cause such obligation to
become due prior to the stated maturity.

 

(h)    Filing by Borrower of a voluntary petition in bankruptcy seeking
reorganization, arrangement or readjustment of debts, or any other relief under
the Bankruptcy Code as amended or under any other insolvency act or law, state
or federal, now or hereafter existing.

 

(i)    Filing of an involuntary petition against Borrower in bankruptcy seeking
reorganization, arrangement or readjustment of debts, or any other relief under
the Bankruptcy Code as amended, or under any other

--------------------------------------------------------------------------------

 

insolvency act or law, state or federal, now or hereafter existing, and the
continuance thereof for sixty (60) days undismissed, unbonded, or undischarged.

 

(j)    All or any substantial part of the property of Borrower shall be
condemned, seized, or otherwise appropriated, or custody or control of such
property is assumed by any governmental agency or any court of competent
jurisdiction, and is retained for a period of thirty (30) days.

 

14.      R emedies. Upon the occurrence of an Event of Default as defined above,
the Lender may declare the

entire unpaid principal balance, together with accrued interest thereon, to be
immediately due and payable without presentment, demand, protest, or other
notice of any kind. Lender may suspend or terminate any obligation it may have
hereunder to make additional Advances. To the extent permitted by law, Borrower
waives any rights to presentment, demand, protest, or notice of any kind in
connection with this Agreement. No failure or delay on the part of the Lender in
exercising any right, power, or privilege hereunder will preclude any other or
further exercise thereof or the exercise of any other right, power, or
privilege. The rights and remedies provided herein are cumulative and not
exclusive of any other rights or remedies provided at law or in equity. Borrower
agrees to pay all costs of collection incurred by reason of the default,
including court costs and reasonable attorney’s fees, whether or not the
attorney is a salaried employee of Lender, including such expenses incurred
before or after any legal action or Bankruptcy proceeding involving Borrower has
commenced, during the pendency of such proceedings, and continuing to all such
expenses in connection with any appeal to higher courts arising out of matters
associated herewith.

 

15.  

C ollateral; Security. As security for all obligations of Borrower to Lender,
this Credit Line and the Promissory Note shall be secured by all the know and
yet to be acquired assets of Borrower.

 

16.   N otices. All notices, requests, demands and other communications under
this Agreement, shall be in writing and shall be deemed to have been duly given
on the date of service if served personally on the party to whom notice is to be
given or within five (5) business days if mailed to the party to whom notice is
to be given, by first-class mail, registered, or certified, postage prepaid and
properly addressed as follows:

 

I f to the Borrower, addressed to: Alpharidge Capital LLC.

Attn: Frank I Igwealor

370 Amapola Ave., Suite 200A Torrance, CA 90501

 

I f to Lender, addressed to: Goldstein Franklin, Inc.

Attn: Frank I Igwealor

370 Amapola Ave., Suite 200A Torrance, CA 90501

 

17.  

G eneral Provisions. All representations and warranties made in this Agreement
and the Promissory Note shall

survive the execution and delivery of this Agreement and the making of any loans
hereunder. This Agreement will be binding upon and inure to the benefit of
Borrower and Lender, their respective successors and assigns, except that
Borrower may not assign or transfer its rights or delegate its duties hereunder
without the prior written consent of Lender. This Agreement, the Promissory
Note, and all documents and instruments associated herewith will be governed by
and construed and interpreted in accordance with the laws of the State of
California. Time is of the essence hereof. Lender may set off against any debt
or account it owns Borrower, now existing or hereafter arising, in accordance
with its rules and regulations governing deposit accounts then in existence, and
for such purposes is hereby granted a security interest in all such accounts.
This Agreement will be deemed to express, embody, and supersede any previous
understanding, agreements, or commitments, whether written or oral, between the
parties with respect to the general subject matter hereof.  This Agreement may
not be amended or modified except in writing signed by the parties.

--------------------------------------------------------------------------------

 

18.   W aiver of Jury Trial. The Parties hereto hereby voluntarily and
irrevocably waive trial by jury in any

Proceeding brought in connection with this Agreement, any of the related
agreements and documents, or any of the transactions contemplated hereby or
thereby. For purposes of this Agreement, “Proceeding” includes any threatened,
pending, or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing, or any other actual,
threatened, or completed proceeding, whether brought by or in the right of any
party or otherwise and whether civil, criminal, administrative, or
investigative, in which a Party was, is, or will be involved as a party or
otherwise.

 

19.   C ounterparts; Facsimile Signatures. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same

agreement. Facsimile signatures shall be sufficient for execution of this
Agreement.

 

20.   I ndependent Advice of Counsel. The Parties hereto, and each of them,
represent and declare that in executing this Agreement they relied solely upon
their own judgment, belief, knowledge and the advice and recommendations of
their own independently selected counsel, concerning the nature, extent, and
duration of their rights and claims, and that they have not been influenced to
any extent whatsoever in executing the Agreement by any representations or
statements covering any matters made by any other party or that party’s
representatives hereto.

 

21.     E ntire Agreement. This Agreement, together with the Promissory Note,
and the Pledge Agreement,

constitutes the entire understanding and agreement of the parties with respect
to the general subject matter hereof; supersede all prior negotiations and
agreements with respect thereto; may not be contradicted by evidence of any
alleged oral agreement; and may not be amended, modified, or rescinded in any
manner except by a written agreement signed by Lender which clearly and
unequivocally expresses an intent to amend, modify, or rescind the same.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above

written.

 


B ORROWER

 

ALPHARIDGE CAPITAL LLC.

 

/ s/ Frank I Igwealor By: Frank I Igwealor Its: President and CEO

 

 


L ENDER

 

GOLDSTEIN FRANKLIN., INC.

 

 

/ s/ Frank I Igwealor By: Frank I Igwealor Its: President and CEO